EXHIBIT 10.15

FISERV, INC. 2007 OMNIBUS INCENTIVE PLAN

FORM OF

NON-QUALIFIED STOCK OPTION AWARD MEMORANDUM

NON-EMPLOYEE DIRECTOR

 

Non-Employee Director:

   See account data in Fidelity system.

Grant Date:

   See account data in Fidelity system.

Number of Shares Subject to Option:

   See account data in Fidelity system.

Exercise Price Per Option Share:

   See account data in Fidelity system.

Type of Option:

   Non-Qualified Stock Option

Vesting Schedule:

   The Option will vest 100% on the earlier of (a) immediately prior to first
annual meeting of shareholders after the Grant Date or (b) the first anniversary
of the Grant Date.

Expiration Date:

   10 years after the Grant Date

Additional terms and conditions of your Award are included in the Non-Qualified
Stock Option Agreement (Non-Employee Director). As a condition to your ability
to exercise your Option, you must log on to Fidelity’s website at
www.netbenefits.com and accept the terms and conditions of this Award.

 



--------------------------------------------------------------------------------

FISERV, INC. 2007 OMNIBUS INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

(NON-EMPLOYEE DIRECTOR)

Pursuant to the Fiserv, Inc. 2007 Omnibus Incentive Plan (the “Plan”), Fiserv,
Inc., a Wisconsin corporation (the “Company”), has granted you an Option, the
terms and conditions of which are set out below and in the Award Memorandum and
the Plan. Any capitalized term used herein without definition has the meaning
set forth in the attached Award Memorandum, which forms a part of this
Non-Qualified Stock Option Agreement (Non-Employee Director) (this “Agreement”),
or, if no such meaning is set forth in the Award Memorandum, the meaning set
forth in the Plan.

In the event of a conflict between the terms of this Agreement or the Award
Memorandum and the terms of the Plan, the terms of the Plan shall govern. In the
event of a conflict between the terms of this Agreement and the Award
Memorandum, the terms of this Agreement shall govern.

 

1. Grant Date; Type of Option. The Option is granted to you on the Grant Date
set forth in the Award Memorandum. As a “non-qualified stock option,” the Option
will not be treated by you or the Company as an incentive stock option as
defined in Section 422 of the Code.

 

2. Termination of Option. Your right to exercise the Option (and to purchase the
Shares subject to the Option (the “Option Shares”)) shall expire and terminate
in all events on the earlier of (a) the Expiration Date set forth in the Award
Memorandum or (b) the date upon which exercise is no longer permitted pursuant
to Section 6 of this Agreement.

 

3. Exercise Price. The purchase price to be paid upon the exercise of the Option
will be the Exercise Price Per Option Share set forth in the Award Memorandum.

 

4. Provisions Relating to Exercise. Once you become entitled to exercise any
part of the Option (and to purchase Option Shares) pursuant to the vesting
schedule set forth in the Award Memorandum, that right will continue until the
date on which the Option expires and terminates. The right to purchase Option
Shares under the Option is cumulative, so that if the full number of Option
Shares is not purchased in a single transaction, the balance may be purchased at
any time or from time to time thereafter during the term of the Option. The
Administrator, in its sole discretion, may at any time accelerate the time at
which the Option becomes exercisable by you with respect to any Option Shares.
The Company may cancel, rescind, suspend, withhold or otherwise limit or
restrict any unexpired, unpaid or deferred part of the Option at any time if you
are not in compliance with all applicable provisions of this Agreement, the
Award Memorandum and the Plan.

 

5.

Exercise of Option. To exercise the Option, you must complete the transaction
through our administrative agent’s website at www.netbenefits.fidelity.com or
call its toll free number at (800) 544-9354, specifying the number of Option
Shares being purchased as a

 

1



--------------------------------------------------------------------------------

result of such exercise, together with payment of the full Exercise Price for
the Option Shares being purchased. In no event may a fraction of a share be
exercised or acquired. You must also pay any taxes or other amounts required to
be withheld as provided in Section 8 of this Agreement.

 

6. Termination of Directorship.

 

  (a) Vesting. If you cease to be a Director for any reason other than Cause,
the Option may be exercised to the same extent that you were entitled to
exercise the Option on the date you ceased to be a Director and had not
previously done so, and the unvested Option Shares will immediately terminate
and expire.

 

  (b) Deadline for Exercise.

 

  (i) If you cease to be a Director by reason of death or Disability, you are
(or in the event of your death or Disability resulting in judicial appointment
of a guardian ad litem, administrator or other legal representative, the
executor or administrator of your estate, any person who shall have acquired the
Option through bequest or inheritance or such guardian ad litem, administrator
or other legal representative is) entitled to exercise the Option per the terms
contained herein within one year after you cease to be a Director.

 

  (ii) Subject to Section 6(d), if you cease to be a Director for any reason
other than death or Disability, you are entitled to exercise the Option per the
terms contained herein within 90 days after you cease to be a Director.

 

  (iii) If you die within such exercise periods, your executor, the
administrator of your estate or your beneficiary may exercise the Option within
one year after your death.

 

  (c) Expiration. Notwithstanding any provision contained in this Section 6 to
the contrary, in no event may the Option be exercised to any extent by anyone
after the Expiration Date set forth in the Award Memorandum.

 

  (d) Termination for Cause. If your service as a Director is terminated for
Cause, the Option, whether or not vested, shall terminate immediately. In
addition, if your service as a Director is terminated other than for Cause but
the Administrator later determines that it could have been terminated for Cause
if all facts had been known at the time it was terminated, the Option, whether
or not vested, will terminate immediately on the date of such determination.

 

  (e) Change of Control. If a Change of Control of the Company occurs, the
provisions of Section 17(c) of the Plan shall apply to the Option.

 

2



--------------------------------------------------------------------------------

7. Securities Representations.

 

  (a) You acknowledge receipt of the prospectus under the Registration Statement
on Form S-8 with respect to the Plan filed by the Company with the Securities
and Exchange Commission. You represent and agree that you will comply with all
applicable laws and Company policies relating to the Plan and the grant and
exercise of the Option and the disposition of the Option Shares, including
without limitation federal and state securities and “blue sky” laws.

 

  (b) The Company may affix appropriate legends upon the certificates for the
Option Shares and may issue such “stop transfer” instructions to its transfer
agent in respect of such shares as it determines, in its discretion, to be
necessary or appropriate to (i) prevent a violation of, or to perfect an
exemption from, the registration requirements of the Securities Act or
(ii) implement the provisions of the Plan or any agreement between the Company
and you with respect to such Option Shares.

 

8. Tax Representations. You represent and warrant that you understand the
federal, state and local income tax consequences of the granting of the Option
to you, the exercise of the Option, and purchase of Option Shares, and the
subsequent sale or other disposition of any Option Shares. You understand and
agree that you are solely responsible for the payment of any federal, state or
local income tax imposed upon or attributable to you in connection with such
exercise, sale or other disposition.

 

9. General Provisions.

 

  (a) None of the Plan, this Agreement or the Award Memorandum confers upon you
any right to continue to serve as a Director.

 

  (b) This Agreement, the Award Memorandum and the Plan contain the entire
agreement between the Company and you relating to the Option and supersede all
prior agreements or understandings relating thereto.

 

  (c) This Agreement and the Award Memorandum may only be modified, amended or
cancelled as provided in the Plan.

 

  (d) If any one or more provisions of this Agreement or the Award Memorandum is
found to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby.

 

  (e) This Agreement and the Award Memorandum shall be governed by and construed
in accordance with the laws of the State of Wisconsin, without regard to
conflict of law provisions.

 

3



--------------------------------------------------------------------------------

  (f) The Company agrees, and you agree, to be subject to and bound by all of
the terms and conditions of the Plan. The Prospectus for the Plan is accessible
on the administrative agent’s website (www.netbenefits.fidelity.com) in the
“forms library” and a paper copy is available upon request.

 

  (g) Except as provided in the Plan, the Option is not transferable other than
by will or the laws of descent and distribution, and it may be exercised, during
your lifetime, only by you or your legal representatives.

 

  (h) This Agreement and the Award Memorandum shall be binding upon and inure to
the benefit of any successor or assign of the Company and to any heir,
distributee, executor, administrator or legal representative entitled by law to
your rights hereunder.

 

  (i) You shall not have the rights of a shareholder with respect to any shares
of common stock to be acquired upon exercise of the Option until such shares
have been issued.

 

  (j) You understand that, under the terms of the Plan, this Agreement and the
Award Memorandum, the Company may cancel or rescind the Option in certain
circumstances.

By selecting the “I accept” box on the website of our administrative agent, you
acknowledge your acceptance of, and agreement to be bound by, this Agreement,
the Award Memorandum and the Plan.

Your acceptance of the terms of this Agreement, the Award Memorandum and the
Plan through our administrative agent’s website is a condition to your ability
to exercise your Option.

 

4